Case: 20-1104   Document: 61    Page: 1     Filed: 11/09/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            DONNER TECHNOLOGY, LLC,
                    Appellant

                           v.

                PRO STAGE GEAR, LLC,
                        Appellee
                 ______________________

                       2020-1104
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00708.
                  ______________________

                Decided: November 9, 2020
                 ______________________

     SCOTT AMY, Thomas Horstemeyer LLP, Atlanta, GA,
 for appellant. Also represented by ROBERT GRAVOIS,
 WESLEY AUSTIN ROBERTS.

    DOUGLAS JOHNSON, Miller & Martin PLLC, Chatta-
 nooga, TN, for appellee. Also represented by M. ELLIS
 LORD, ROBERT F. PARSLEY; PHARAN A. EVANS, Atlanta, GA.
                 ______________________

   Before PROST, Chief Judge, DYK and HUGHES, Circuit
                         Judges.
Case: 20-1104     Document: 61     Page: 2    Filed: 11/09/2020




 2           DONNER TECHNOLOGY, LLC     v. PRO STAGE GEAR, LLC



 PROST, Chief Judge.
     Donner Technology, LLC (“Donner”) petitioned for in-
 ter partes review (“IPR”) of U.S. Patent No. 6,459,023 (“the
 ’023 patent”), challenging various claims as obvious under
 35 U.S.C. § 103. Donner’s petition set forth three grounds
 of unpatentability, all relying at least in part on the teach-
 ings of U.S. Patent No. 3,504,311 (“Mullen”). The Patent
 Trial and Appeal Board (“Board”) rejected these challenges
 on the ground that Donner did not prove that Mullen is
 analogous art. Donner Tech., LLC v. Pro Stage Gear, LLC,
 No. IPR2018-00708, 2019 WL 4020204, at *10–11
 (P.T.A.B. Aug. 26, 2019) (“Decision”). Donner appealed.
 We vacate and remand.
                        BACKGROUND
                               I
     Guitar effects pedals are electronic devices that affect
 the amplified sound of a guitar. These pedals are usually
 placed on a pedalboard and “are controlled by foot opera-
 tion switches in order to leave the user’s hands free to play
 the instrument.” ’023 patent col. 1 ll. 35–38, 56–57.
      Pro Stage Gear, LLC owns the ’023 patent. According
 to the ’023 patent, prior art pedalboards were essentially
 wooden boards to which guitar effects pedals were
 mounted. Id. at col. 1 ll. 56–61. If multiple guitar effects
 pedals were used, “they must be interconnected by cables
 to the original source of the sound to be altered, and then
 connected to the amplification system.” Id. at col. 1 ll. 42–
 45. These cables were “inserted into the adapters on the
 guitar effects and arranged between the pedals on the
 board. The wooden board may be placed in a carrying case
 and the cables covered by foam so that the cables are not
 exposed.” Id. at col. 1 ll. 58–61. With such setups, it was
 difficult to change out or add new effects “because the foam
 must be removed to uncover the cable connections, the ef-
 fect removed from the board, the cables repositioned for the
Case: 20-1104    Document: 61     Page: 3    Filed: 11/09/2020




 DONNER TECHNOLOGY, LLC   v. PRO STAGE GEAR, LLC           3



 new effect, the new effect positioned on the board, the ca-
 bles rerouted, and the foam re-cut or replaced for the new
 effect.” Id. at col. 1 ll. 62–67. The ’023 patent explained
 that there was thus a need for “an improved pedal effects
 board which allows easy positioning and changing of the
 individual guitar effects while providing a confined and se-
 cure area for cable routing and placement.” Id. at col 2 ll.
 1–4.
      The ’023 patent describes a guitar effects pedalboard
 that purportedly solves these problems. Figure 7, repro-
 duced below, shows a perspective view of example pedal-
 board 10.     That example includes support structure
 members 30 and 32 and frame base 42, which elevates one
 side of pedalboard 10 from the stage floor. Pedalboard 10
 also includes effect mounting surface 12 for mounting gui-
 tar effects and cable connection openings 14, 16, and 18 to
 “allow for the cable 56 to pass beneath the effect mounting
 surface 12 for connection to the guitar effect 46 mounted on
 top of the effect mounting surface 12.” Id. at col. 3
 ll. 17–20. Figure 12, also reproduced below, shows an ex-
 ample pedalboard with eight attached guitar effects pedals.
Case: 20-1104    Document: 61      Page: 4   Filed: 11/09/2020




 4           DONNER TECHNOLOGY, LLC   v. PRO STAGE GEAR, LLC




                              II
      Mullen relates to electrical relays. Mullen highlights
 that one “object of this invention is to provide an improved
 support for supporting one or more relay structures and for
 providing wiring-channel space for receiving wires that
 would be connected to the relay structures to connect the
 relay structures in various control circuits.” Mullen col. 1
 ll. 50–54. An embodiment of Mullen’s support is depicted
 in Figures 1 and 4 below. Donner contends that these Fig-
 ures depict a structure that is analogous to the structure
 claimed by the ’023 patent and that includes surfaces for
 mounting relays, cable connection openings, and area for
 routing cables. E.g., Appellant’s Br. 14–17.
Case: 20-1104    Document: 61      Page: 5   Filed: 11/09/2020




 DONNER TECHNOLOGY, LLC   v. PRO STAGE GEAR, LLC           5




                             III
     In its IPR petition, Donner set forth three grounds it
 contends render various claims unpatentable as obvious.
 Each ground relies, at least in part, on the teachings of
 Mullen. The Board determined that Donner’s obviousness
Case: 20-1104     Document: 61     Page: 6    Filed: 11/09/2020




 6           DONNER TECHNOLOGY, LLC     v. PRO STAGE GEAR, LLC



 challenge failed because Donner had not proven that Mul-
 len is analogous art. Decision, 2019 WL 4020204, at *9–11.
     Donner appealed.       We have jurisdiction under
 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
      “We review the [Board’s] factual findings for substan-
 tial evidence and its legal conclusions de novo.” Redline
 Detection, LLC v. Star Envirotech, Inc., 811 F.3d 435, 449
 (Fed. Cir. 2015). “Substantial evidence is something less
 than the weight of the evidence but more than a mere scin-
 tilla of evidence.” In re Kotzab, 217 F.3d 1365, 1369 (Fed.
 Cir. 2000).
     The Board “must make the necessary findings and
 have an adequate ‘evidentiary basis for its findings.’” In re
 NuVasive, Inc., 842 F.3d 1376, 1382 (Fed. Cir. 2016) (quot-
 ing In re Sang Su Lee, 277 F.3d 1338, 1344 (Fed.
 Cir. 2002)). In addition, the Board “must examine the rel-
 evant data and articulate a satisfactory explanation for its
 action including a rational connection between the facts
 found and the choice made.” Id. (quoting Motor Vehicle
 Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,
 43 (1983)); see also Princeton Vanguard, LLC v. Frito-Lay
 N. Am., Inc., 786 F.3d 960, 970 (Fed. Cir. 2015) (explaining
 that although the “Board is not required to discuss every
 piece of evidence,” it cannot “disregard [evidence] without
 explanation” or “short-cut its consideration of the factual
 record before it”). “This explanation enables the court to
 exercise its duty to review the [Board’s] decisions to assess
 whether those decisions are ‘arbitrary, capricious, an abuse
 of discretion, or . . . unsupported by substantial evidence.’”
 NuVasive, 842 F.3d at 1382 (quoting 5 U.S.C. § 706(2)(A),
 (E)).
                               I
     Obviousness is a question of law based on underlying
 facts. Eli Lilly & Co. v. Teva Parenteral Meds., Inc.,
Case: 20-1104     Document: 61     Page: 7    Filed: 11/09/2020




 DONNER TECHNOLOGY, LLC    v. PRO STAGE GEAR, LLC            7



 845 F.3d 1357, 1372 (Fed. Cir. 2017). These “factual in-
 quiries” include “the scope and content of the prior art,” the
 “differences between the prior art and the claims at issue,”
 and “the level of ordinary skill in the pertinent art.” Gra-
 ham v. John Deere Co. of Kan. City, 383 U.S. 1, 17 (1966).
     Here, the Board concluded that Donner’s obviousness
 challenges, which rely on the teachings of Mullen, failed
 because Donner had not shown that Mullen falls within the
 scope of the prior art. Donner argues that the Board erred
 in reaching that conclusion. We agree.
      The scope of the prior art includes all analogous art.
 See, e.g., Princeton Biochemicals, Inc. v. Beckman Coulter,
 Inc., 411 F.3d 1332, 1339 (Fed. Cir. 2005); In re GPAC Inc.,
 57 F.3d 1573, 1577–78 (Fed. Cir. 1995). “Two separate
 tests define the scope of analogous prior art: (1) whether
 the art is from the same field of endeavor, regardless of the
 problem addressed and, (2) if the reference is not within
 the field of the inventor’s endeavor, whether the reference
 still is reasonably pertinent to the particular problem with
 which the inventor is involved.”              In re Bigio,
 381 F.3d 1320, 1325 (Fed. Cir. 2004). Whether a reference
 is analogous art is an issue of fact. In re ICON Health &
 Fitness, Inc., 496 F.3d 1374, 1378 (Fed. Cir. 2007).
     It is undisputed that the ’023 patent and Mullen are
 not from the same field of endeavor. Therefore, the only
 question is whether Mullen is reasonably pertinent to one
 or more of the particular problems to which the ’023 patent
 relates.
     Although the dividing line between reasonable perti-
 nence and less-than-reasonable pertinence is context de-
 pendent, it ultimately rests on the extent to which the
 reference of interest and the claimed invention relate to a
 similar problem or purpose. See, e.g., Wyers v. Master Lock
 Co., 616 F.3d 1231, 1238 (Fed. Cir. 2010) (concluding that
 prior art padlocks were analogous art because they “were
 clearly directed toward the same problem the inventor was
Case: 20-1104    Document: 61      Page: 8    Filed: 11/09/2020




 8           DONNER TECHNOLOGY, LLC    v. PRO STAGE GEAR, LLC



 trying to solve in the” patent at issue); GPAC, 57 F.3d at
 1578; In re Clay, 966 F.2d 656, 659 (Fed. Cir. 1992) (con-
 cluding that, where a “reference disclosure has the same
 purpose as the claimed invention, the reference relates to
 the same problem, and that fact supports use of that refer-
 ence in an obviousness rejection”). Thus, when addressing
 whether a reference is analogous art with respect to a
 claimed invention under a reasonable-pertinence theory,
 the problems to which both relate must be identified and
 compared.
     We conclude that the Board erred in its analysis of
 whether Mullen is analogous art. As an initial matter, the
 Board erroneously stated that Donner did “not put forth
 any argument or evidence to explain what would have com-
 pelled a pedalboard inventor in 1999 or 2000 to consider
 potential solutions arising from early 1970s-era relay tech-
 nologies.” Decision, 2019 WL 4020204, at *9. To the con-
 trary, Donner submitted detailed expert testimony
 relevant to the inquiry. See J.A. 1521. Donner also argued
 in its petition and reply that Mullen was analogous art,
 supporting that argument with expert testimony and evi-
 dence from both the ’023 patent and Mullen. E.g., J.A. 88–
 91, 104–12, 447–50. Thus, Donner set forth both argu-
 ments and evidence that Mullen is analogous art. Given
 the Board’s mistaken assertion to the contrary, it is unclear
 whether the Board meaningfully considered all of Donner’s
 arguments and evidence.
      Moreover, even assuming that the Board did consider
 all relevant arguments and evidence, the Board also failed
 to properly identify and compare the purposes or problems
 to which Mullen and the ’023 patent relate.
     For instance, the Board at one point stated that the
 “purpose of the ’023 patent” is “to mount guitar effects on a
 pedal board.” Decision, 2019 WL 4020204, at *9. But sub-
 stantial evidence does not support that statement. As the
 ’023 patent readily discloses, guitar effects had already
Case: 20-1104     Document: 61      Page: 9     Filed: 11/09/2020




 DONNER TECHNOLOGY, LLC     v. PRO STAGE GEAR, LLC             9



 been mounted on a pedalboard. ’023 patent col. 1 ll. 56–61.
 Thus, that could not possibly be a relevant purpose of the
 invention. Indeed, with respect to the analogous art in-
 quiry, the relevant purposes of an invention are those re-
 lating to solving a problem. See, e.g., Clay, 966 F.2d at 659.
     In addition, the Board’s articulation of the purpose of
 or problem to be solved by the ’023 patent is so intertwined
 with the patent’s field of endeavor that it would effectively
 exclude consideration of any references outside that field.
     The problems to which the claimed invention and ref-
 erence at issue relate must be identified and compared
 from the perspective of a person having ordinary skill in
 the art (“PHOSITA”). See, e.g., Sci. Plastic Prods., Inc. v.
 Biotage AB, 766 F.3d 1355, 1360 (Fed. Cir. 2014) (“The
 analogous art inquiry is a factual one, requiring inquiry
 into the similarities of the problems and the closeness of
 the subject matter as viewed by a person of ordinary
 skill.”). Importantly, this analysis must be carried out from
 the vantage point of a PHOSITA who is considering turn-
 ing to the teachings of references outside her field of en-
 deavor. See Clay, 966 F.2d at 660 (concluding that a
 reference was not reasonably pertinent where a PHOSITA
 “would not reasonably have expected to solve the [relevant]
 problem . . . by considering” that reference). Such a
 PHOSITA—resigned to considering art outside her field of
 endeavor—would thus not identify the problems so nar-
 rowly so as to rule out all such art. 1 The Board’s


     1    One exception that has been contemplated, but not
 solidified, by our case law is where the problem a reference
 solves is so specific to its particular field of endeavor that a
 PHOSITA could not possibly describe the problem the ref-
 erence solves other than in a manner that rules out all art
 outside that field. See Sci. Plastic, 766 F.3d at 1360. Nei-
 ther party contends, nor do we believe, that this is such a
 case.
Case: 20-1104    Document: 61     Page: 10    Filed: 11/09/2020




 10          DONNER TECHNOLOGY, LLC    v. PRO STAGE GEAR, LLC



 characterization of the problem to which the claimed inven-
 tion relates effectively collapses the field-of-endeavor and
 reasonable-pertinence inquiries and ignores that the rea-
 sonable-pertinence analysis must be carried out through
 the lens of a PHOSITA who is considering turning to art
 outside her field of endeavor.
     Later in its decision, the Board mentioned “a problem
 with cable routing and placement for effects pedal boards
 in 1999 or 2000.” Decision, 2019 WL 4020204, at *10. By
 this statement, it is unclear whether the Board attempted
 to articulate a second purpose of or problem addressed by
 the ’023 patent, whether it disavowed its originally articu-
 lated purpose, or whether it was merely acknowledging
 Donner’s position on the matter. In any event, the Board
 never meaningfully engaged with this articulation, com-
 pared this problem with any problems addressed by Mul-
 len, or otherwise assessed whether Mullen was reasonably
 pertinent to this problem. Furthermore, it is unclear the
 extent to which the Board would have concluded that ref-
 erences outside the ’023 patent’s field of endeavor might
 reasonably pertain to this problem.
     Nor did the Board ever identify the problems to which
 Mullen relates. Because the Board failed to identify and
 compare the problems to which the ’023 patent and Mullen
 relate, the Board failed to apply the proper standard.
      The remainder of the Board’s analysis does not change
 our conclusion. For example, the Board identified a num-
 ber of “significant differences between Mullen and the ’023
 patent.” Decision, 2019 WL 4020204, at *9–10. But a ref-
 erence can be analogous art with respect to a patent even
 if there are significant differences between the two refer-
 ences. See, e.g., ICON, 496 F.3d at 1380 (concluding that
 “[a]nalogous art to Icon’s application,” which related to “a
 treadmill with a folding mechanism and a means for re-
 taining that mechanism in the folded position,” included
 “any     area    describing    hinges,   springs,   latches,
Case: 20-1104    Document: 61      Page: 11     Filed: 11/09/2020




 DONNER TECHNOLOGY, LLC    v. PRO STAGE GEAR, LLC            11



 counterweights, or other similar mechanisms—such as the
 folding bed in” the prior art). Indeed, there will frequently
 be significant differences between a patent and a reference
 from a different field of endeavor. But it does not follow
 that such a reference is, for that reason alone, not reason-
 ably pertinent to one or more problems to which the
 claimed invention relates. Importantly, the Board did not
 attempt to explain how the differences it mentioned estab-
 lish that the references were not directed to solving a sim-
 ilar problem.
     The Board also explained that the relevant PHOSITA
 would have a “relatively low level” of skill and would have
 “had a poor understanding of Mullen’s relay technology.”
 Decision, 2019 WL 4020204, at *9–10. While the level of
 skill in the art is certainly relevant to this inquiry and will
 continue to remain relevant on remand, the Board’s find-
 ings are, standing alone, insufficient to determine whether
 Mullen is analogous art. The relevant question is whether
 a PHOSITA “would reasonably have consulted” the refer-
 ence in solving the relevant problem.             Heidelberger
 Druckmaschinen AG v. Hantscho Com. Prods., Inc., 21 F.3d
 1068, 1071 (Fed. Cir. 1994). A PHOSITA might reasonably
 choose to consult a reference even if she would not under-
 stand every last detail of that reference, so long as she
 would understand the portions of the reference relevant to
 solving her problem well enough to glean useful infor-
 mation. 2




     2   For example, here Donner need not show that a
 PHOSITA would understand the entirety of Mullen for
 Mullen to qualify as analogous art. Rather, the question is
 whether a PHOSITA would understand the relevant teach-
 ings of Mullen—i.e., the improved support structure as de-
 picted in Figures 1 and 4—sufficiently well to use those
 teachings to solve her problem.
Case: 20-1104    Document: 61      Page: 12   Filed: 11/09/2020




 12          DONNER TECHNOLOGY, LLC    v. PRO STAGE GEAR, LLC



     Furthermore, to the extent the Board relied on the dif-
 ferences in age between the ’023 patent and Mullen in con-
 cluding that a PHOSITA would not have turned to Mullen,
 the Board did not adequately explain how Mullen’s age re-
 lates to the problem Mullen solves or why a PHOSITA
 would not turn to Mullen’s teachings.
     Accordingly, we conclude that the Board applied the
 wrong standard when assessing whether Mullen was anal-
 ogous art. We end this portion of our analysis by noting
 that the Board itself acknowledged that there may be “per-
 tinent similarities” between Mullen and the ’023 patent but
 concluded that those similarities, even if credited, did “not
 establish why [a PHOSITA] would have considered a refer-
 ence from a different technology and time.” Decision, 2019
 WL 4020204, at *9. To the contrary, if the two references
 have “pertinent similarities” such that Mullen is reasona-
 bly pertinent to one or more of the problems to which the
 ’023 patent pertains, then Mullen is analogous art.
                              II
     Having concluded that the Board erred, we must now
 decide how to dispose of the appeal. Donner asks us to hold
 in the first instance that Mullen is analogous art because,
 in Donner’s view, substantial evidence supports that con-
 clusion. But, in general, appellate courts can rule on an
 issue of fact in the first instance only where “no reasonable
 fact finder could find otherwise.” Fox Factory, Inc. v.
 SRAM, LLC, 944 F.3d 1366, 1374 (Fed. Cir. 2019). Alt-
 hough we conclude that the Board applied the wrong stand-
 ard and might have failed to analyze certain arguments
 and evidence, we do not further hold that “no reasonable
 fact finder could conclude, under the proper standard,” that
 Mullen is not analogous art. Id. Accordingly, we leave this
 factual issue for the Board to resolve on remand.
Case: 20-1104    Document: 61    Page: 13    Filed: 11/09/2020




 DONNER TECHNOLOGY, LLC   v. PRO STAGE GEAR, LLC         13



                        CONCLUSION
     We have considered the parties’ remaining arguments
 but find them unpersuasive. For the foregoing reasons, we
 vacate and remand for further proceedings consistent with
 this opinion.
                VACATED AND REMANDED
                           COSTS
     Costs to Donner.